Citation Nr: 1329663	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need of aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from July 1960 to July 
1964, and from February 1965 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.  

This appeal was previously before the Board in January 2011, 
at which time it was remanded to obtain additional medical 
evidence including the affording the appellant a VA 
examination.  Such records were obtained and the appellant 
was afforded a VA examination, a copy of which has been 
included in the claims folder for review.  Given the 
foregoing, the Board finds that VA has substantially 
complied with the Board's prior remand with regard to this 
appeal.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where there was substantial compliance with Board's 
remand instructions). 

The Board remand also found that the Veteran had submitted a 
valid and timely notice of disagreement as to an October 
1999 rating decision denying claims of entitlement to 
automobile adaptive equipment and a clothing allowance.  As 
a statement of the case was never issued, the Board found 
that issue to still be in appellate status.  Thus, the RO 
was instructed to issue a statement of the case with respect 
to those claims.  This was accomplished in April 2011.  As 
no substantive appeal was received, the appeal was not 
perfected and those claims are no longer in appellate 
status. 


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
impairment resulting from the appellant's service-connected 
disabilities requires the care or assistance of another on a 
regular basis.  

2.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees 
or less, nor is he a patient in a nursing home because of 
mental or physical incapacity. 


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.23, 
3.351(b) and (c), 3.352(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although there is an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide. VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, 
the notice requirements of the VCAA apply to all elements of 
a service-connection claim, including the degree of 
disability and the effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

In April 2005, a Veterans Claims Assistance Act of 2000 
(VCAA) letter was sent to the appellant by the agency of 
original jurisdiction (AOJ).  Although such communication 
did not explain how VA establishes disability ratings and 
effective dates, such was accomplished in a March 2006 
letter.  Though this notice did not precede the adverse 
determination on appeal, a readjudication occurred after the 
corrective notice was sent.  (See April 2007 supplemental 
statement of the case.)  Accordingly, any notice deficiency 
was cured.

In sum, VA has informed the appellant of which evidence he 
was to provide to VA and which evidence VA would attempt to 
obtain on his behalf.  In this regard, the VA sent the 
appellant notice of the VCAA, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the appellant.  VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received 
the records.  The appellant was told that he should inform 
the VA of any additional records or evidence necessary to 
substantiate his claim.

VA also fulfilled its duty to assist by obtaining the 
appellant's available medical treatment records.  He also 
had the opportunity to offer testimony in support of his 
appeal, though he decline to do so.  Given the foregoing, 
the Board finds that the VA has substantially complied with 
the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2012).  In June 2011, a VA Aid and Attendance 
Examination was performed and the results of that 
examination have been included in the claims folder for 
review.  The Board would further add that a review of that 
examination report notes that a thorough examination of the 
appellant was accomplished, and the opinion provided was 
supported by sufficient rationale.  Therefore, the Board 
finds that the VA examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

During the course of this appeal, the appellant has 
proffered documents and statements in support of his claim.  
In sum, VA has given the appellant every opportunity to 
express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.  Therefore, 
in light of the foregoing, the Board will proceed to review 
and decide the claim.  

II.  Laws and Regulations

As previously indicated, the appellant has applied for a 
special monthly pension based on the need of aid and 
attendance.  

SMC at the aid and attendance rate is payable when a veteran 
is helpless or so nearly helpless that he requires the 
regular aid and attendance of another person.  To establish 
a need for regular aid and attendance, a veteran must be 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; a patient in a 
nursing home because of mental or physical incapacity; or 
show a factual need for aid and attendance.  38 C.F.R. §§ 
3.351(b)-(c), 3.352(a) (2013).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a) (2013).

The particular personal functions which a veteran is unable 
to perform should be considered in connection with the 
claimant's condition as a whole.  The evidence need only 
establish that a veteran is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that 
a veteran is so helpless as to need regular aid and 
attendance will not be based solely upon an opinion that a 
condition requires the veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a) (2013).

A veteran must be unable to perform one of the enumerated 
disabling conditions, but a veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The criteria 
for determining whether a veteran is in need of the aid and 
attendance of another person may be met if he is bedridden.  
"Bedridden" is defined as a condition that, through its 
essential character, actually requires that a veteran remain 
in bed.  The fact that a veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence 
or cure will not suffice.  The performance of the necessary 
aid and attendance service by a relative of the beneficiary 
or other member of his or her household will not prevent the 
granting of the additional allowance.  38 C.F.R. § 3.352 
(2013).

Finally, in order for a veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and 
attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

III.  Facts and Discussion

The appellant has asserted that his various disabilities 
preclude him from carrying out basic daily activities 
without assistance from another person.  His service-
connected disabilities are as follows:  coronary artery 
disease status post three myocardial infarctions, rated as 
100 percent disabling; posttraumatic stress disorder, rated 
as 70 percent disabling; postoperative ventral hernia, rated 
as 40 percent disabling; peptic ulcer disease with 
gastrectomy and vagotomy, gastric ulcer, cholecystectomy and 
hiatal hernia repair, rated as 20 percent disabling; type II 
diabetes mellitus with renal insufficient, rated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 20 percent disabling.  

Special monthly compensation at the S-1 level has been 
previously granted.  

The appellant's nonservice-connected disabilities include 
the residuals of a fracture of left clavicle with arthritis, 
diabetic retinopathy, hearing loss, hypertension, and the 
residuals of hemiparesis of the right upper and lower 
extremities, status post cerebrovascular accident associated 
with diabetes mellitus with renal insufficiency.  

The appellant underwent an Aid and Attendance Examination in 
April 2011.  The examiner indicated that the appellant was 
not hospitalized but that he needed assistance to get in and 
out of his wheelchair.  The examiner further noted that the 
appellant:

	. . . depends exclusively on his 
spouse for regular assistance with 
ordinary activities of daily living 
including management of his multiple 
daily medication and treatment.  The 
veteran also needs assistance in 
evacuation of his bowels three times 
weekly.

Some form of aid may be necessary to 
provide additional assistance and allow 
the veteran's spouse to obtain 
occasional relief which is often needed 
in such a situation.

The examiner did not attribute the possible need for aid and 
attendance to the Veteran's service-connected disabilities.  
Although the service-connected disorders were listed, the 
examiner did not specify whether the appellant's need for 
assistance was due to the service-connected or nonservice-
connected disorders.  

In June 2011, the appellant underwent another VA Aid and 
Attendance Examination.  The examiner noted that the health 
care provider had reviewed the appellant's claims folder 
prior to examining the appellant.  The examiner wrote the 
following of the Veteran:

Currently he is mainly restricted to his 
home and immediate vicinity and utilizes 
a wheelchair for mobilization.  He uses 
his private vehicle and is accompanied 
by a family as an attendant when 
reporting for medical examination.  
However, his home restriction and 
utilization of an attendant is because 
of his NSC disability (paraplegia).  The 
veteran is not bed ridden, he is not 
hospitalized and has no orthopedic or 
prosthetic appliance because of his SC 
disability.  

The veteran['s] inability to ambulate 
and protect himself from the 
hazard/danger of daily environment is 
mainly due to his NSC disability and he 
requires assistance with his wheelchair 
transfer; however his mental health 
examination shows some memory impairment 
and he reports a certain degree of 
memory loss due to his SC PTSD.

	. . . The veteran[ is] able to feed 
and groom himself.

While the veteran is unable to dress 
himself, bath and evacuate his bowels 
without assistance, it is not due to his 
service connected disabilities.  The 
veteran is able to read and watch TV but 
because of his reported poor memory due 
to SC PTSD, he allows his spouse to 
manage all of his finances.  

The examiner further added:

While the veteran has NSC disabilities 
for which assistance is necessary for 
toileting and bathing, he is not 
(bedridden) and he is able to groom and 
feed himself.  His frequent follow ups 
for his SC disabilities shows adequate 
management with relatively controlled 
diabetes mellitus and no significant 
changes of the remaining SC 
disabilities.  

The particular personal functions which 
the veteran is unable to perform are not 
due to his SC disabilities and therefore 
there is no need for A&A on the basis of 
the service connected disabilities.  

To review, the claims folder contains the appellant's 
assertions that he needs aid and attendance, and that such a 
need has been the result of his service-connected disorders.  
However, the medical evidence of record does not support his 
assertions.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors 
for assessing the probative value of a medical opinion are 
the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000).

The medical evidence that might be considered favor of the 
claim consists of the medical statement provide by the VA 
health care provider in April of 2011.  Although the 
statement was made by a health-care professional, the 
notation is nevertheless a mere conclusion without medical 
analysis, it does not cite to the appellant's medical 
history or records, and it is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign against contrary evidence on the question of whether 
there is factual need for aid and attendance.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).  
Moreover, as discussed below, the evidence of record, to 
include the appellant's treatment notes, contradict and 
therefore do not support the April 2011 findings.  
Therefore, the Board finds that the health care 
professional's statement, while it is a statement by a 
competent medical professional, is less persuasive in 
support of the claim.  

Again, the April 2011 opinion is refuted by the June 2011 
examination.  In this instance, the Board finds that the 
June 2011 opinion was factually accurate.  The examiner 
pointed to established facts in the opinion.  The Board 
further believes that the examiner provided sound reasoning 
in the analysis of the appellant's service-connected and 
nonservice-connected disabilities, and his overall health 
status.  In other words, the VA examiner in June 2011 
reviewed in detail the pertinent medical records, discussed 
the salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.  
The VA examiner supported his conclusions based on the 
objective evidence of record and sound medical principles.  
Additionally, the VA examiner's opinion was not equivocal.  
That examiner was very specific and direct in the opinions 
he provided.  Based on the clarity and specificity provided 
in the VA opinion of June 2011, the VA examiner's opinion 
does not appear speculative or based on information that is 
second-hand.  See generally Bloom v. West, 12 Vet. App. 184 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (2013)(when considering application of the 
benefit- of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).

Accordingly, the Board attaches the most significant 
probative value to the VA opinion of June 2011 as it is well 
reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.)  

In considering this claim, the Board has also considered the 
appellant's assertions.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, the question of the impact of his 
heart, neuropathy of the left leg, diabetes mellitus with 
renal insufficiency, peptic ulcer disease, PTSD, and 
postoperative ventral hernia on his need for aid and 
attendance, in the context of his overall health, to include 
nonservice-connected conditions, is medically complex in 
nature and thus extends beyond the scope of knowledge 
possessed by a lay person.  Therefore, the Veteran's own 
personal opinion as to his need for aid and attendance based 
on his service-connected disabilities does not constitute 
probative evidence in support of the claim.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351 (2013).  The record does not show that the appellant 
is blind, hospitalized, or mentally incapacitated.  Although 
the service member has many ailments, disabilities, and 
conditions, the record does show that he is able to feed 
himself and he does not regularly depend on others for the 
preparation/service of his meals.  Moreover, there is no 
evidence that the appellant is regularly unable to bathe or 
shave himself or that he is unable to attend to all of the 
needs of nature by himself.  While the appellant is unable 
to ambulate due to his paralysis of the legs, the underlying 
condition is not a service-connected disorder.  The accident 
that caused the appellant's loss of use of his lower 
extremities occurred after the appellant was released from 
service.  The Board further notes that the results of the 
most recent VA examination indicated that while the 
appellant may require occasional aid and attendance, the 
disabilities that cause such a need are those that are not 
service-connected.  Therefore, the Board concludes that the 
appellant is not entitled to special monthly pension based 
on the need for regular aid and attendance. 


ORDER

Entitlement to special monthly compensation based on the 
need for regular aid and attendance is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


